Order entered November 1, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00966-CV

               BAYLOR SCOTT & WHITE HEALTH, ET AL., Appellants

                                            V.

                   PATRICK ROUGHNEEN, M.D., ET AL., Appellees

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-16-14053

                                         ORDER
       Before the Court is appellants’ October 31, 2018 unopposed motion for an extension of

time to file a reply brief. We GRANT the motion and extend the time to November 15, 2018.


                                                   /s/   ADA BROWN
                                                         JUSTICE